After the appeal in the present ease was taken, the trial court granted a motion to open the judgment and to erase the case from its docket. Accordingly, the plaintiff’s motion to dismiss the appeal from the Superior Court in New Haven County, which was predicated upon the judgment before it was opened, is dismissed as moot.
After the appeal in the present case was taken, the trial court granted a motion to open the judgment and to erase the case from its docket. Accordingly, the named defendant’s motion to erase the judgment in the appeal from the Superior Court in New Haven County, which was predicated upon the judgment before it was opened, is dismissed as moot.